DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the Arguments/Remarks filed on 05/10/2021.
Claims 1 – 6 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 02/09/2021 and 02/09/2021 have been received and considered.

Response to Arguments
Applicant’s arguments in the Arguments/Remarks filed on 05/10/2021 (hereafter Remarks) have been considered but they are not persuasive.
On p. 6 of the Remarks Applicant stated that Claim 1 of the present Application refers to a method of establishing a user identity. The method comprises the steps of forwarding verification data (e.g., an identity document) to a server from a user and creating a cryptographic hash of the verification data. The method further comprises returning a package of the verification data (e.g., the identity document) without retaining the data on the server, and using that package to confirm the user identity by reference to the cryptographic hash. On p. 7 Applicant further stated that Savanah relates to security, control, and verification methods for ensuring authorized control of a digital asset. In the Office Action, the Examiner acknowledges that Savanah does not teach returning a package of the verification data to the user without retaining the verification data on the server. Office Action, page 4. Therefore, Applicant respectfully submits that the elements of claim 1 presently on file are not taught by Savanah. 
On pp.7, 8, and 9 Applicant regarding data processing of Kurani also stated that the original verification data is retained and not deleted that is in contrast to the claim1
Examiner respectfully disagrees. The data processing within a computer system include extensive communication between a processor and a random access memory (RAM), see e.g. Wikipedia. It is understood that storage and deletion (upon completion) of numerical information in RAM are standard operations of a computer system and could not be considered as limitations. Rejection of the limitation returning a package of the verification data to the user is relied upon Kurani as stated in the OA that returning to the user is met by returning identity verification data to the entity which communicates (i.e. sends data) directly with users (Kurani, in col. 4, ll. 6 – 8 discloses “Upon receiving approval from the individual, the identity verification computing system may return an identity verification message to the entity.” Kurani, in col. 4, ll. 27 – 30 discloses “The memory may be one or more devices (e.g., RAM, ROM, Flash memory, hard disk storage, etc.) for storing data and/or computer code for completing and/or facilitating the various processes described herein”).
Examiner further respectively disagrees with the Applicant’s statement on p.7 that Savanah does not teach the key limitations of claim1 related to the invention concept. A original identification data) by reference to the cryptographic hash. In other word, the identification is suggested to be processed referring not to the original data but to the relevant hash values. This limitation is explicitly taught by Savanah: i.e. obtaining hash values H1, H2 and key-pairs PU2, P2 stored in the distributed hash table (DHT) and verifying data identity/ownership based on comparison of encrypted values (Savanah, in Para. [0075] discloses “the data (D1) may comprise information that identifies the vendor of the computer software. This may include personal details such as name, address, contact details or a public key associated with the vendor.” Savanah, in Para. [0075] discloses “the method 100 further includes determining 120 a first hash value (H1) of the computer software.” Savanah, in Para. [0081] discloses “the second hash value (H2) may be determined based on the hash of the concatenation of the data (D1)” Savanah, in Para. [0075] discloses “For the second hash value (H2) to be the key of a key-value pair in the DHT 13, and the data (D1) and the first hash value (H1) to be the value in the key-value pair, the key and value are sent to any participating node of the DHT 13.” Savanah, in Para. [0139] discloses “the identifier may be included in the value field of the message put (key, value) and sent to a participating node in the DHT 13” Savanah, in Para. [0160] discloses “verifying 640 the ownership of the computer software based on the comparing of the second user public key (PU2) and the second public key (P2)”).
Accordingly, rejection under 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Savanah et al. (US 2019/0163883 A1) (hereafter Savanah) and in view of Kurani et al. (US 10298396) (hereafter Kurani).

Regarding claim 1 Savanah teaches: A method of establishing user identity, the method comprising the steps of: forwarding verification data from a user to a server (Savanah in Para. [0014] discloses “The invention may provide a computer-implemented control and verification method/system.”); creating a cryptographic (Examiner note: the verification data comprise license, as stated on p.2, in 2d paragraph; a hash value is generated by a cryptographic process, therefore a cryptographic hash is met by a hash) (Savanah in Para. [0073] discloses “the identifier of the licence may comprise a cryptographic hash of the contents of the licence.”); [returning a package of the verification data to the user without retaining the verification data on the server] and subsequently, using that package to confirm the identity of the user by reference to the cryptographic hash (Examiner note: a hash value is generated by a cryptographic process, therefore a cryptographic hash is met by a hash; the limitation is met by obtaining hash values H1, H2 and key-pairs PU2, P2 stored in the distributed hash table (DHT) and verifying data identity/ownership based on comparison of encrypted values) (Savanah in Para. [0083] discloses “The additional information may further comprise a device identifier of a device associated with the first node 3, second node 7, first user 23 or second user 24…the device identifier may comprise a hash value” Savanah, in Para. [0075] discloses “the data (D1) may comprise information that identifies the vendor of the computer software. This may include personal details such as name, address, contact details or a public key associated with the vendor.” Savanah, in Para. [0075] discloses “the method 100 further includes determining 120 a first hash value (H1) of the computer software.” Savanah, in Para. [0081] discloses “the second hash value (H2) may be determined based on the hash of the concatenation of the data (D1)” Savanah, in Para. [0075] discloses “For the second hash value (H2) to be the key of a key-value pair in the DHT 13, and the data (D1) and the first hash value (H1) to be the value in the key-value pair, the key and value are sent to any participating node of the DHT 13.” Savanah, in Para. [0139] discloses “the identifier may be included in the value field of the message put (key, value) and sent to a participating node in the DHT 13” Savanah, in Para. [0160] discloses “verifying 640 the ownership of the computer software based on the comparing of the second user public key (PU2) and the second public key (P2)”).
Savanah fails to explicitly teach: returning a package of the verification data to the user without retaining the verification data on the server
Kurani from the analogous technical field teaches: returning a package of the verification data to the user without retaining the verification data on the server (Examiner note: returning to the user is met by returning to the entity which communicates directly with users) (Kurani, in col. 4, ll. 6 – 8 discloses “Upon receiving approval from the individual, the identity verification computing system may return an identity verification message to the entity.” Kurani, in col. 4, ll. 19 – 23 discloses “The identity verification computing system 104 and the entity computing system 106 may each include a computer system (e.g., one or more servers each with one or more processing circuits), each including a processor and memory.” Kurani, in col. 4, ll. 13 – 15 discloses “The individual 102, the identity verification computing system 104, and the entity computing system 106 may communicate directly”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Savanah, in view of the teaching of Kurani which discloses returning procedure of the verification data upon completion the verification in order to better organize verification process (Kurani, [col.4, ll. 6 – 8, col.4, ll. 19 – 23]).

Regarding claim 2 Savanah teaches: The method according to claim 1, wherein the cryptographic hash is recorded in a distributed ledger (Savanah in Para. [0036] discloses “The present disclosure generally relates to methods and systems for utilising a distributed hash table and a peer-to-peer (P2P) distributed ledger, such as the Bitcoin blockchain”. Savanah in Para. [0065] discloses “The method 100 also includes determining 150 a metadata (M) that is based on the second hash value (H2) for inclusion on the peer-to-peer distributed ledger 14.”).

Regarding claim 3 Savanah teaches: The method according to claim 2, wherein the distributed ledger is a blockchain (Savanah in Para. [0044] discloses “As is well known in the art, the blockchain is a transaction type ledger of database where storage capacity is distributed across networked nodes”). 

Regarding claim 4 Savanah teaches: The method according to claim 2, wherein the distributed ledger is a distributed hash table (Savanah in Para. [0044] discloses “The method may comprise using a distributed hash table and a peer-to-peer distributed ledger (blockchain).”).

Regarding claim 5, claim 5 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 5 and rejected for the same reasons.

Regarding claim 6, claim 6 dependent on claim 5 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 6 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431      
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431